COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


     RYAN BARBOSA,                                          §
                    Appellant,                              §                  No. 08-21-00080-CV
     v.                                                     §                     Appeal from the
     BRAZOS DE SANTOS PARTNERS,                             §              County Court at Law No. 3
     LTD.,
                                                            §                of Bexar County, Texas1
                    Appellee.
                                                            §                 (TC# 2020-CV-05325)

                                                            §


                                                 JUDGMENT

           The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no other

order with respect thereto, and this decision be certified below for observance.

           IT IS SO ORDERED THIS 30TH DAY OF JULY, 2021.


                                                       GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
    We hear this case on transfer from the Fourth Court of Appeals in San Antonio. See TEX. R. APP.P. 41.3.